Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim (See claims 7 – 9, which depend from dependent claim 2 which, in turn, depends from independent claim 1.   However, claims 7 – 9 are dependent claims that follow independent claim 6.).  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the uploaded IP assets" in limitation 4 line 2 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is comprised of a platform (Claims 1 – 5 and 7 – 9) and engine (Claim 6) with no structural components.  The Examiner asserts that a platform and an engine are not structure or directed to structural components, but are, in fact, software.  Moreover, the body of each respective claim fails to provide any structural components as the limitations are directed to software, software interfaces, and data structures.  The Examiner asserts that interfaces, front-ends, rooms, databases, models, and crawlbots are not structure, but software. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Van Luchene et al. (US PGPub 2007/0220041 A1).
In regards to claim 1, Van Luchene discloses a platform for the semi-autonomous management, analysis and distribution of intellectual property assets, said platform comprising: 
a portfolio management front-end interface; 
an automated monitoring application for correlating docketing information with IP assets; 
an invention disclosure front-end; 
a virtual data room application for presenting the correlated docketing information with the uploaded IP assets to the users; 

an analytics dashboard front-end for user exploration of the machine learning analytics engine's results.
Van Luchene discloses an online patent application submission, assignment, and docketing system that allows users to access the system online and use tools in order to submit patent application information to the system.  Further still, Van Luchene discloses that the online system analyzes the patent application using an algorithm in order to allow the system to identify missing components of the submission, provide relevant information, e.g., prior art, similar patents, recommendations, and the like, and determine the classification of the patent application.  Moreover, the system also allows for the patent application to be submitted to a researcher and/or a patent attorney.  Finally, with regards to the algorithm, Van Luchene discloses that this is an artificial intelligence algorithm that allows the system to perform a plurality of functions and data that allows for detailed analysis of the patent application, as well as providing the results of the analysis to a user for review.
(Support can be found at: ¶ 131 – online patent application submission and sharing system; ¶ 132, 183 submission and distribution to research and/or attorney and docketing; ¶ 133 – 152 content that can be submitted; ¶ 153 – 157 algorithm that is performing the plurality of functions and data; ¶ 169, 539, 767 – 771 ranking of relevant information, weighting of information, and providing results of analysis, as well as allowing other users to analyze and provide feedback to submitted content, e.g., critics, researchers, examiners, and etc.)
In regards to claim 2, Van Luchene discloses the platform of claim 1, wherein the automated management application continuously updates the docketing information via a computational logic rules engine and a plurality of APIs (¶ 154 wherein algorithm is ever changing.  Further still, as information is being received the system is analyzing the information in order to provide recommendations; ¶ 155 wherein prior art is searched for as submissions are being received, i.e. the system continuously searches for prior art and the prior art information is ever expanding as time progresses; ¶ 157 each submission is reviewed, based on submitted content, in order to identify the appropriate class and subclass, as well as identifying other similar information; ¶ 539, 750, 767 – 770 as content is being received from other sources it is being analyzed, weighted, and scored).
In regards to claim 3, Van Luchene discloses the platform of claim 1, wherein user databases store a log of all user records and actions associated with imports, reports, removal of actions, the creation of invention disclosures, and the like (¶ 538. 539, 767 – 771 wherein the system is tracking and analyzing information as it is being received from other sources and maintains a log of actions, imports, removal, creation, and the like.  As a non-limiting example, the system tracks all actions being performed by an examiner, which includes imports (provided office actions), reports (patent application status), removal of actions (changes made in office action, status change from non-final to final to non-final), creation of disclosures provided by applicant and/or edits made by attorney, and etc.).
In regards to claim 4, Van Luchene discloses the platform of claim 1, wherein users are able to request via a plurality of front-end interfaces, the performance of (¶ 154 wherein algorithm is ever changing.  Further still, as information is being received the system is analyzing the information in order to provide recommendations; ¶ 155 wherein prior art is searched for as submissions are being received, i.e. the system continuously searches for prior art and the prior art information is ever expanding as time progresses; ¶ 157 each submission is reviewed, based on submitted content, in order to identify the appropriate class and subclass, as well as identifying other similar information; ¶ 539, 750, 767 – 770 as content is being received from other sources it is being analyzed, weighted, and scored).
In regards to claim 5, Van Luchene discloses the platform of claim 1, further comprising: an interface that allows the user to create, view and share a plurality of virtual deal rooms, in which the sharing function permits the user to share an encrypted link to access a viewer version of a virtual deal room with various access options (¶ 131 – online patent application submission and sharing system; ¶ 132, 183 submission and distribution to research and/or attorney and docketing; ¶ 133 – 152 content that can be submitted; ¶ 153 – 157 algorithm that is performing the plurality of functions and data; ¶ 1035 wherein shared information is encrypted in order to control access by authorized users).
In regards to claim 6, Van Luchene discloses a machine learning engine that continuously collects and produces analytics via various machine learning methodologies, such methodologies including: 
an analytics database; 

a plurality of binary files of the trained machine learning models; 
source code parameters and processing logic for the production of accurate research analysis; 
receiving, as an input, bulk text from a plurality of repositories on a platform; 
a plurality of Internet crawlbots that continually provide updated market and insight data from the Internet; and 
producing a ranked list of results to an interface.
Van Luchene discloses an online patent application submission, assignment, and docketing system that allows users to access the system online and use tools in order to submit patent application information to the system, wherein the system is comprised of a plurality of database, analytics information, prior art databases, learning models directed to different analytics the system can perform, and an information obtainment process that searches for and retrieves relevant information from a plurality of sources in order to provide a user with insight of the patent application based on information that is available over the Internet, i.e. Internet crawlbot.  Further still, Van Luchene discloses that the online system analyzes the patent application using an algorithm in order to allow the system to identify missing components of the submission, provide relevant information, e.g., prior art, similar patents, recommendations, and the like, and determine the classification of the patent application.  Moreover, the system also allows for the patent application to be submitted to a researcher and/or a patent attorney.  Finally, with regards to the algorithm, Van Luchene discloses that this is an artificial intelligence algorithm that allows the system to perform a plurality of functions 
(Support can be found at: ¶ 131 – online patent application submission and sharing system; ¶ 132, 183 submission and distribution to research and/or attorney and docketing; ¶ 133 – 152 content that can be submitted; ¶ 153 – 157 algorithm that is performing the plurality of functions and data; ¶ 169, 539, 767 – 771 ranking of relevant information, weighting of information, and providing results of analysis, as well as allowing other users to analyze and provide feedback to submitted content, e.g., critics, researchers, examiners, and etc.)
In regards to claim 7, Van Luchene discloses the engine of claim 2, further comprising:
continuously improving similarity and relevancy weightings based on user interactions with the results, such that deletions of search results inform whether the weighting is accurate; and autonomously updating the underlying database containing the program's corpus (¶ 154 wherein algorithm is ever changing.  Further still, as information is being received the system is analyzing the information in order to provide recommendations; ¶ 155 wherein prior art is searched for as submissions are being received, i.e. the system continuously searches for prior art and the prior art information is ever expanding as time progresses; ¶ 157 each submission is reviewed, based on submitted content, in order to identify the appropriate class and subclass, as well as identifying other similar information; ¶ 539, 750, 767 – 770 as content is being received from other sources it is being analyzed, weighted, and scored; ¶ 538. 539, 767 – 771 wherein the system is tracking and analyzing information as it is being received from other sources and maintains a log of actions, imports, removal, creation, and the like.  As a non-limiting example, the system tracks all actions being performed by an examiner, which includes imports (provided office actions), reports (patent application status), removal of actions (changes made in office action, status change from non-final to final to non-final), creation of disclosures provided by applicant and/or edits made by attorney, and etc.).
In regards to claim 8, Van Luchene discloses the engine of claim 2, wherein the plurality of binary files of the trained machine learning models re-trains each time new data is added to intellectual asset corpus’ (¶ 154 wherein algorithm is ever changing.  Further still, as information is being received the system is analyzing the information in order to provide recommendations; ¶ 155 wherein prior art is searched for as submissions are being received, i.e. the system continuously searches for prior art and the prior art information is ever expanding as time progresses; ¶ 157 each submission is reviewed, based on submitted content, in order to identify the appropriate class and subclass, as well as identifying other similar information; ¶ 539, 750, 767 – 770 as content is being received from other sources it is being analyzed, weighted, and scored; ¶ 538. 539, 767 – 771 wherein the system is tracking and analyzing information as it is being received from other sources and maintains a log of actions, imports, removal, creation, and the like.  As a non-limiting example, the system tracks all actions being performed by an examiner, which includes imports (provided office actions), reports (patent application status), removal of actions (changes made in office action, status change from non-final to final to non-final), creation of disclosures provided by applicant and/or edits made by attorney, and etc.).
In regards to claim 9, Van Luchene discloses the engine of claim 2 wherein the user can articulate the data from the machine learning engine in a way that allows the user to filter down and visualize a variety of combinations of relevant data (¶ 538, 539, 767 – 771, 907 wherein a user can search through all the analyzed information performed and provided by the system, filter through the information, and review the information in different combinations based on the information that the system is able to provide, which can further be based on the sources of information).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Barney (US Patent 7,177,349); Johnson – (US PGPub 2010/0257089); Jessen et al. (US PGPub 2016/0350886 A1); Rollins et al. (US PGPub 2017/0193619 A1); Belinson (CA 2,727,963); Business Wire (Innography Debuts Industry-First Capabilities in Patent Search and Analysis Platform) – which are directed towards patent evaluation and comparison against market trends
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/16/2021